398 Pa. 7 (1959)
Commonwealth ex rel. Haines, Appellant,
v.
Banmiller.
Supreme Court of Pennsylvania.
Submitted November 12, 1959.
December 30, 1959.
Before JONES, C.J., BELL, MUSMANNO, JONES, COHEN, BOK and McBRIDE, JJ.
*8 Percy S. Haines, appellant, in propria persona.
Clinton R. Weidner, District Attorney, for appellee.
OPINION PER CURIAM, December 30, 1959:
This is the second appeal by the relator within a year and a half from successive orders of the court below dismissing his respective petitions for a writ of habeas corpus.
The former appeal to this court is reported at 393 Pa. 439, 143 A.2d 661. There, we affirmed the order of the court below dismissing the relator's petition, on the opinion of President Judge SHEELY, of the 51st Judicial District, specially presiding, reported in 13 Pa. D. & C. 2d 57 et seq.
The relator is confined in the Eastern State Penitentiary in Philadelphia, where he is serving a life sentence for a felonious homicide for which he was convicted of murder in the first degree. The facts attending the killing are fully reported in the above-mentioned opinion of Judge SHEELY in 13 Pa. D. & C. 2d 57.
The petition of the relator, which initiated the instant proceeding in the court below, advanced several additional reasons for the granting of the writ sought. These contentions are satisfactorily and adequately disposed of in a further opinion of Judge SHEELY, whereon we affirm.
Order affirmed.